Title: To George Washington from John Robinson, 16 November 1756
From: Robinson, John
To: Washington, George



Dear Sir
Wmsburgh Novr 16. 1756

I reced your Favours by the Express and am extremely sorry to find you are made so uneasy in your Duty; while you are venturing your Life and fortune for the good of your Country, to be aspersed and censured by a vile and Ignorant Scribler, I must confess is sufficient to raise the indignation of every Gent. of Spirit, and no Man can blame you for Shewing a proper Resentment at it, but my Dear Sir, as You justly observe in your Letter, consider of what fatal Consequence to your Country your resigning the Command at this time may be, more especialy as there is no doubt most of the Officers will follow your Example, and then our Frontiers must be left exposed to cruelties and Barbarities of our merciless Enemies, and therefore I hope you will allow your Ruling Passion, The Love of your Country, to stiffle your Resentment at least till the Arrival of Lord Loudon or the meeting of the Assembly when you may be sure of having Justice done You, who those of your pretended freinds are that give Credit to the Malicious Reflections in that Scandalous Libel—I assure you I am ignorant, and do declare that I never heard any Man of Honor or Reputation

speak the least disrespectfully of you or censure your Conduct in the least, and I am sure there is no well wisher to his Country that would not be greatly concerned to hear of your resigning, and therefore I must repeat my wishes that you will continue still in the Command. I could not possibly get the money signed to dispatch to Mr Mercer before this day tho’ I have applied myself as closely as possible, considering the Multiplicity of Business I have been engaged in—I am with the greatest sincerity Dr Sir Your Afft. Freind & Servt

John Robinson

